DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 11, 12, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, an apparatus for adaptively accelerating a Basic Linear Algebra Subprograms (BLAS) operation performed using a Graphics Processing Unit (GPU) in an embedded system, the apparatus comprising: wherein the optimal OpenCL parameter includes a parameter for at least one of information about whether a unified memory structure is supported, information about whether local memory is supported, and a size of local memory, wherein the BLAS operation acceleration unit automatically creates kernel source code optimized for the current embedded system based on the parameter representing whether the OpenCL device supports local memory and a unified memory, wherein the OpenCL execution unit enables a CPU of the embedded system to directly access the result of the BLAS operation using a memory-mapping function when the OpenCL device supports a unified memory, and wherein the BLAS operation acceleration unit sets the size of data to be copied to the local memory based on the optimal OpenCL parameter representing the size of local memory when the OpenCL device supports local memory.
Claims 2-5, 7-9, 13-16 and 18-20 are allowed because of their dependency to the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818